Title: Abigail Adams to Thomas Boylston Adams, 2 June 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            
              My Dear son
              Quincy June 2d 1799
            
            I presume this will find you at Philadelphia, fix’d in your Lodgings; and in possession of your office, where I wish you much of the Good things of the world, tho purchased by toil & trouble, they may serve to enhance their value; above all worldly Goods. I wish you Health, for destitute of that great blessing, few others can be enjoyed.
            The few Hot days which we had in May, brought upon me the disorder & complaints from which I sufferd so severely last summer. it reduced my strength, prostrated my spirits, and I lost my sleep, my appetite, and was ready to give myself up—but Some exertions, and application to medicine, amongst which is a preparation of steel powders, with Winters Bark has restored me again, and removed my complaints; I am in as good Health at present as when you left me, far enough however from firm.— this has been the chief reason why I have not written to you more frequently. I received your kind Letter from Annapolis dated May 17th and was gratified at your account of your reception, & the civility and attention with which you have been treated. your Letter from Philadelphia of May 3d came safe to hand, tho I was not able to acknowledg it, at the Time. the Count & Countess of Tilly, have now become an old story, of which no one here, talks or thinks any more than they do, of the nomination of Envoys to France, tho the late papers announce to us, the great Love and moderation of the directory, which they are about to manifest to us, in the most generous manner possible, by sending the Marquiss of Fayett as minister to adjust all differences— even the capture of the insurgent, they do not mean to resent—!!
            Federilism is gaining ground daily, our Elections have been so, very generally. Commerce flourishes our Navy increases, and the face of the Earth wears a promissing aspect. Quincy looks delightfull now I assure you; yet in the midst of our joy we have sorrow. our Worthy Govenour Sumner is considerd by his Physicians as irrecoverable. from the nature of his disorder, an instant dissolution may be expected; his death will be a public loss— he has however outlived Election day, which is considerd a favorable circumstance

as it respects the public putting it out of Question, who is to be the successor for the present year. mr Ames you will see is chosen a Counsellor to the Gov’r
            I find from a Letter of mrs otiss to her sister, that much grumbling has been made; because the President did not remain in Philadelphia, or return to it, during their good pleasure; and that his Enemies made use [“]of his absence to his injury” this paragraph which was transcribed & sent to me I did not think proper to communicate; for tho I dare say, both mr and mrs otis wrote out of pure Friendship & regard, their own fears and apprehensions upon the occasion, I knew it would be of no avail to retail the subject out; I could not learn that any buisness sufferd. the post goes in four days, and Letters are daily answerd which come by every post. if the Philadelphians were really affraid, that the Rebellion of their own raising and fomenting could not be quelld without the presence of the President at the seat of Government, why they have found themselves mistaken. Let them give themselves a Good Govr and they will not be the focus of insurrection; the Hot Bed of sedition. the President will never desert his station when the exegencys of the Government require his presence, but he will not stay from his wife. tell them so, to disprove so absurd a lie, as that he had drawn all the money from the Banks, made a Bargain with the King of Great Britain & Run away which amongst a hundred other lies as silly and Ridiculous were circulated amongst those stupid Germans; and which it seems he was to stay at Philadelphia to contradict and disprove as tho Bach, Porcupine and others, had not lied against him to his face.
            They may all make themselves very easy, when the President thinks it necessary for him to be at Philadelphia he will go, but not an hour before to please friend or silence foes—that was never his object. so thank mr & Mrs otis for their good intentions; but tell them, all the distant din, the world can keep “Rools o’er our Grotto & but sooths our sleep”
            William received your Letter in which you mention the situation of your office—upon which the P——t told a story of a man addicted to liquor, who had taken a resolution to reform— having waited a few days he went to the Inn, smelt the Brandy, but tasted not, went out and boasted to his companions of his firmness, and to shew them how triumphant he was, he would return with them & take a Glass to commemorate his victory— he accordingly tasted—and was conquerd—
            
            I say let Thomas a lone he is old enough to judge for himself. please God to give him health and spair his Life, prosper him in buisness—and I will trust to his discretion as to a wife—
            I have one thing to insist upon which is that you do not remain in the city if it becomes sickly but flee before it be too late, and as you have made your visit Southward, come to Quincy if you are driven a way
            this is the advice / of your affectionate / Mother
            
              Abigail Adams
            
          
          
            not a line from your Brother at Berlin. I am sick to hear— I cannot do like you, coppy my Letter so take it with all its imperfections all friend desire to be rememberd. little Thomas grows a fine Boy he is quite handsome
            The President went to the Launch of the Frigate Boston. He went to Election & tomorrow he goes at the request of the Ancient & Honorable Artilliray Company in full uniform to attend Artilliry Election. Amorys light Horse came out as his Escort Genll Eliot & three others attend as aids— So much to please our sovereign’s— Judge chase has come up to Quincy to keep sunday with us. the more I am acquainted with him, the more I esteem him— He says he hopes it may be in his power to serve you. you will see him at the Court in Philadelphia
          
        